Citation Nr: 0213812	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  02-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a kidney disorder.

(The issue of entitlement to service connection for residuals 
of a back injury will be the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1957. This matter comes on appeal from a decision by 
the Seattle VA Regional Office.

The Board is undertaking additional development on the issue 
of service connection for residuals of a back injury pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3.104 (Jan. 23, 
2002)(to be codified at 38 C.F.R. § 19.9(a)(2). When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903. (67 Fed. Reg. 3,099, 
3.105 (Jan. 23, 2002)(to be codified at 38 C.F.R. § 20.903.) 
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims, and all reasonable development 
necessary for the disposition of the instant case has been 
completed.

2.  A kidney disorder was not present inservice or manifested 
for many years thereafter, and is not otherwise shown to be 
related thereto.

3.  A hearing loss disability was not present inservice or 
manifested for many years thereafter, and is not otherwise 
shown to be related to service or to a service-connected 
disability.

CONCLUSION OF LAW

Neither a hearing loss disability nor a kidney disorder was 
incurred in or aggravated by active service, nor may 
incurrence of glomerulonephritis be presumed. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims. Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO notified the appellant of the 
relevant legal criteria and the evidence necessary to 
substantiate his claim in a statement of the case and 
supplemental statements of the case. He was advised by letter 
of the evidence he was to submit which would help establish 
his claims. The veteran was accorded a personal hearing 
before the undersigned in July 2002. The Board finds that the 
holdings in Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002)  have been satisfied.  

Private treatment records have been submitted by the veteran 
to support his claims. At the July 2002 personal hearing, he 
indicated that additional records which would be helpful to 
his claims are not available. The veteran's service medical 
records, with the exception of the report of the examination 
conducted for his separation from service, were apparently 
destroyed in the 1973 fire at the National Personnel Records 
Center. Attempts to obtain such records from other sources 
have been unsuccessful. The veteran has not identified any 
additional evidence which would assist in deciding his claim. 
The Board finds that further development is not warranted.  

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131. Where 
a veteran served continuously for a period of ninety days or 
more during a period of war and certain chronic diseases 
(including glomerulonephritis) become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. This rule does not mean 
that any manifestation in service will permit service 
connection.   For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).


Analysis

The veteran essentially contends that he has a chronic kidney 
condition, glomerulonephritis, which, although preexisting 
his period of military service, was aggravated therein. 
Despite the veteran's testimony that he has had a kidney 
disorder since childhood, no medical evidence of such 
condition prior to service has been submitted or is 
available. (An affidavit by Ronald K. Webb, a friend, attests 
that the veteran was accepted into service despite twice 
failing a urine test.) As mentioned above, the veteran's 
service entrance examination report seemingly was lost in a 
fire in 1973. Accordingly, the soundness at service entrance 
of the veteran's kidneys is presumed. See 38 C.F.R. § 3.306 
(2002). 

A former business partner has attested that the veteran had 
been denied insurance coverage in 1964 or 1965 because of 
elevated albumin levels. A private medical report dated in 
May 1968 is the earliest medical evidence of 
glomerulonephritis. 

At the personal hearing in July 2002, the veteran related 
that he experienced no particular kidney problems in service 
and received no treatment for this condition until 1968, over 
a decade post service. Rather, it was his position that his 
kidney condition progressed during his 3 years on active duty 
as it would have otherwise.

When a condition has been found to have preexisted service, 
the preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. 3.306(b).  This presumption 
of aggravation is only applicable if the preservice 
disability underwent an increase in severity during service. 
See Beverly v. Brown, 9 Vet.App. 402, 405 (1996); Falzone v. 
Brown, 8 Vet.App. 398, 402 (1995).

The United States Court of Appeals for the Federal Circuit 
has held that 38 U.S.C.A. § 1153 requires an increase in the 
severity of a preexisting condition, as distinguished from 
the mere recurrence of manifestations of the pre-service 
condition, in order to establish service connection for a 
preexisting injury or disease on the basis of aggravation. 
See Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002). 

Accepting the veteran's position that he had a chronic kidney 
disorder before service, there is no medical evidence to 
support his assertion that this condition worsened during 
that time, much less establish whether any increase in 
severity of the kidney disorder in service was or was not due 
to the natural progress of the condition. Again, the record 
contains no medical evidence of glomerulonephritis or any 
other kidney disorder prior to 1968. 

Further, the Court of Appeals for Veterans Claims has made 
clear that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, expertise, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, while the veteran is competent to 
provide evidentiary assertions, including testimony regarding 
his life-long kidney symptoms, he does not possess the 
medical knowledge to give a competent opinion as to the 
nature and progression of this condition.

Accordingly, as it is not shown that a kidney disorder, to 
include glomerulonephritis, had its onset in service or was 
manifested for many years thereafter, or is otherwise related 
to service, service connection is not in order. The evidence 
is not so evenly balanced that there is doubt as to any 
material issue. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

With respect to the claim for service connection for hearing 
loss, an audiogram in April 1998 confirms a bilateral hearing 
loss disability. The veteran has contended that this 
condition developed secondary to medication he has taken for 
his kidney disorder. As discussed above, however, service 
connection is not warranted for a kidney disorder. Thus, 
service connection for a secondary condition, such as hearing 
loss, cannot be granted. See 38 C.F.R. § 3.310 (2002).


ORDER

Service connection for hearing loss and a kidney disorder is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

